 Case 19-30500       Doc 127     Filed 12/16/20 Entered 12/16/20 16:11:05           Desc Main
                                  Document     Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  WESTERN DIVISION

                                             )
In re:                                       )
                                             )        Chapter 11
HANKEY O’ROURKE                              )        Case No. 19-30500-EDK
ENTERPRISES, LLC,                            )
                                             )
Debtor.                                      )
                                             )

OBJECTION OF IOFUS-FCC HOLDINGS I, LLC TO DEBTOR HANKEY O’ROURKE
     ENTERPRISES, LLC’S FIRST AMENDED DISCLOSURE STATEMENT

         IOFUS-FCC Holdings I, LLC (“IOFUS”), a secured creditor of Hankey O’Rourke

Enterprises, LLC (“Hankey” or the “Debtor”), the above-captioned Debtor, hereby objects to the

First Amended Disclosure Statement dated December 2, 2020 (the “Amended DS”) filed in

connection with the Debtor’s First Amended Plan of Reorganization dated December 2, 2020 (the

“Amended Plan”), and in support of this Objection, IOFUS states as follows:

                                          Introduction

         1.    This Court should deny approval of the Amended DS because it describes an

Amended Plan which is un-confirmable on its face, and fails to provide adequate information to

creditors to make an informed judgment about the Amended Plan as required under 11 U.S.C. §

1125.

         2.    The Amended Plan is unconfirmable on its face because it fails to properly classify

the SBA, which if properly classified as having both a secured and unsecured claim, has a blocking

position, and therefore the Amended Plan fails to comply with 11 U.S.C. §1129(a)(10) (at least

one class of impaired claims accepts the plan).




                                                  1
 Case 19-30500         Doc 127     Filed 12/16/20 Entered 12/16/20 16:11:05              Desc Main
                                    Document     Page 2 of 9



       3.        Moreover, the Amended DS fails to provide adequate information which would

permit creditors to make an informed judgment about the Amended Plan, including but not limited

to: i) a clear valuation of the Debtor’s sole asset, the real property located at 109 Stockbridge Road,

Great Barrington, Massachusetts (the “Property”); ii) the treatment of administrative claims,

secured claims and general unsecured claims; and iii) an explanation of how the claims are paid in

the event there is no sale or refinancing of the Property.

       A.        The Amended Plan is Unconfirmable

       4.        Where a plan is clearly un-confirmable, the Court should refuse to approve the

disclosure statement regardless of whether it is otherwise acceptable (which IOFUS disputes as set

forth in more detail below). In re Bjolmes Realty Trust, 134 B.R. 1000, 1002

(Bankr.D.Mass.1991); In re M.J.H. Leasing, Inc., 328 B.R. 363, 369 (Bankr. D. Mass. 2005); In

re O'Leary, 183 B.R. 338, 338–39 (Bankr. D. Mass. 1995) (“Courts may refuse to approve

disclosure statements that describe plans that cannot be confirmed”).

       5.        The Debtor again misclassifies the SBA, based largely due to its inconsistent

valuation of the Property, in order to gerrymander votes to obtain acceptance of the Amended Plan.

       6.        In Class One, the Debtor classifies IOFUS as fully secured based on a $1,500,000

valuation of the Property, yet in Class Two, the Debtor classifies the SBA as fully secured based

on a $2.1 million valuation. The Class One and Class Two claims total $1,654,343.84 as of the

Petition Date.

       7.        The Debtor cannot classify Claim One based on a $1.5 million valuation and Class

Two based on a $2.1 million valuation. Based on a $1,500,000 valuation of the Property (which is

the agreed value among all parties, including the Debtor), the SBA is under secured by at least

$154,343.84. As such, the SBA’s claim is really a secured claim in Class Two of no more than




                                                  2
    Case 19-30500       Doc 127       Filed 12/16/20 Entered 12/16/20 16:11:05                  Desc Main
                                       Document     Page 3 of 9



$589,535.70 and an unsecured claim of no less than $154,343.84. This unsecured claim should be

classified as a general unsecured claim in Class Four. See In re Barney & Carey Co., 170 B.R. 17,

25 (Bankr. D. Mass. 1994) (holding that unsecured deficiency claims remain of the same legal

priority as the general unsecured claims and thus cannot be separately classified). The Amended

DS and the Amended Plan do not reflect this, which is not only a disclosure issue, but make the

Amended Plan patently unconfirmable.

        8.       The only other unsecured claim filed to date is for $775. See Proof of Claim No. 3.

Thus, when properly classified, the SBA’s unsecured claim accounts for 99.5% of the unsecured

claims in Class Four.

        9.       The Amended DS and Amended Plan1 indicate that Class One, Class Two, Class

Four and Class Six are impaired, and thus one of such classes would need to accept the Amended

Plan in order to comply with the requirements of 11 U.S.C. §1129(a)(10). Since Class Six

represents the membership interests of insiders of the Debtor, such class’ vote is excluded from

this requirement, and the Debtor must therefore obtain acceptance of the Amended Plan from Class

One (IOFUS), Class Two (SBA) or Class Four (general unsecureds).

        10.      As set forth above, the SBA accounts for 99.5% of the general unsecured and thus

controls Class Four and is in a blocking position. The SBA filed an Objection to the Amended DS

[Docket No. 126], indicating it does not support the Amended Plan. As such, the Amended Plan

is unconfirmable on its face, and the Amended DS should not be approved.




1
  There are discrepancies in how the Amended DS and Amended Plan describe and treat Class Three, Class Four,
Class Five and Class Six; but for purposes of determining compliance with 11 U.S.C. §1129(a)(10), IOFUS will
ignore such discrepancies and address them in the Section B, infra.


                                                       3
 Case 19-30500        Doc 127     Filed 12/16/20 Entered 12/16/20 16:11:05             Desc Main
                                   Document     Page 4 of 9



       B. The Disclosure Statement Fails to Provide Adequate Information

       11.     The Disclosure Statement fails to provide adequate information which would

permit creditors to make an informed judgment about the Plan as required by 11 U.S.C. §1125.

             i. The Amended DS lacks sufficient information about the valuation of the Property

       12.     As discussed above, the Amended DS uses varying valuations of the Property to

suit the Debtor’s particular needs, and therefore does not provide adequate information to creditors

to evalute the Amended Plan. In the description of the case, the Debtor states that the Property is

being listed at $2.1 million and that it disputes the $1.5 million “valuation and the analysis on the

appraisal” provided by IOFUS which sets forth the fair market valye and highest and best use. See

Amended DS at pg. 6. However, the Debtor then uses the $1.5 million valuation in classifying

IOFUS’ claim in Class One, but reverts back to its unsubstantiated $2.1 million valuation in

classifying the SBA’s claim in Class Two. Then, the Debtor later uses the $1.5 million valuation

in its liquidation analysis to argue that the Amended Plan is in the best interest of the creditors

compared to a Chapter 7 proceeding. Thus, once again, the Amended DS appears to cherry-pick

disparate valuations and thus lacks sufficient information for creditors to make an informed

judgment about the Debtor’s ability to make the payments to claims in Class One, Class Two and

Class Four, and whether the Amended Plan is in their best interests.

       13.     Moreover, the Debtor indicates that it has recently received an offer for the Property

and is in active negotiations with the potential buyer. The Debtor fails to make any disclosure

related to this potential sale, including the offer price and timeline for a purchase and sale or

closing. Certainly, any such information would be evidence of the valuation of the Property which

could assist a creditor in evaluating the Amended Plan.




                                                 4
 Case 19-30500        Doc 127     Filed 12/16/20 Entered 12/16/20 16:11:05             Desc Main
                                   Document     Page 5 of 9



       14.     The Debtor is effectively proposing a sale plan that, if confirmed, would need to

occur by no later than August 31, 2021, when the Class One Claim is due (under the terms of the

proposed Amended Plan). However, the Debtor not only fails to adequately disclose information

regarding the potential sale discussed in the Amended DS, but lacks any information regarding

how it intends to sell the Property, which it has been unable to do for the past year and half. There

is no marketing plan, pricing schedule, or any other information which a creditor could review to

provide insight on the Debtor’s ability to sell the Property. The Property has been listed for sale

since March 2019, initially at a listing price of $2,995,000.00 as of the Petition Date. See Dkt. No.

8 at ¶ 7. Then, consistent with the Debtor’s valuation of the Property in its Schedules, the Debtor

then reduced the listing price to $2,499,000.00 in or around August 2019. See Dkt. No. 33 at ¶ 7

and Exhibit A. The Property is currently listed for sale at $2,100,000.00. See Dkt. No. 85 at Exhibit

B. In a year and a half, the Debtor has not received any offers sufficient to pay the secured claims,

yet has premised payment of those claim in the Amended Plan on the sale of the Property at some

undefined time in the future. The secured claims total $1,654,343.84 as of the Petition Date, and

have increased during the pendency of this case. On the contrary, the Property was worth only

$1,500,000.00 as of January 24, 2020. See Dkt. No. 85 at Exhibit C. Since then, the Property has

likely lost considerable value as well, due to depreciation, deferred maintenance and the impact of

the Covid-19 pandemic (resulting in the lack of any rental payments). The Amended DS fails to

adequately disclose any of this information related to valuation and the Debtor’s ability to sell the

Property at a value which would pay the secured claims.




                                                 5
    Case 19-30500       Doc 127       Filed 12/16/20 Entered 12/16/20 16:11:05                   Desc Main
                                       Document     Page 6 of 9



        ii.      The Amended DS lacks sufficient information about payment of administrative
                 claims, secured claims and unsecured claims

        15.      The Debtor fails to provide sufficient information about the payment of

administrative claims, the secure claims and the unsecured claims as provided for in the Amended

Plan.

        16.      First, the Amended Plan proposes to pay Administrative Claims in full on the later

of the Effective Date or the date they are allowed by the Court. The Amended DS provides that

Debtor’s counsel is owed, as of the date of filing, approximately $20,000 in fees and expects to

incur additional fees related to ongoing Chapter 11 proceedings. It is highly likely that the $25,000

new value contribution will be consumed by the Debtor’s counsel fees through the Effective Date

of Amended Plan based on the amounts owed to Debtor’s counsel, with an Amended DS and

Amended Plan objection pending, and thus the Debtor is likely to be administratively insolvent

upon the Effective Date of the Plan.2 To address this issue, the Amended DS provides that “[t]o

the extent that there are insufficient funds to pay professional fees in full at confirmation, the

Debtor anticipates that the professional(s) will make accommodations to enable the plan to be

consummated.” However, the Amended DS gives no detail on what those accommodations will

be and how the Debtor plans to pay them, and such accommodations are not mentioned nor

contemplated by the Amended Plan.

        17.      Second, the Amended DS and Amended Plan provide that the Debtor commenced

making monthly payments to IOFUS of $4,000 in November 2020, and that in January 2021 it will

commence making payments of $8,100. However, the Amended DS fails to provide that the Debtor

actually sought and obtained authorization to make a $4,000 payment in October and then


2
  This issue is exacerbated by the fact that the Debtor fails to include any budget which reflects administrative
expenses. Thus, IOFUS’ contention that the Debtor will be administratively insolvent and unable to make the
payments contemplated by the Plan is based on its experience with the Debtor to date.


                                                       6
 Case 19-30500       Doc 127      Filed 12/16/20 Entered 12/16/20 16:11:05            Desc Main
                                   Document     Page 7 of 9



commence making $8,072 payments in November, see Docket No. 112, and has only made the

October payment to date. Thus, the Amended DS fails to adequately disclose the status of

payments to the Claim One Claimholder, IOFUS.

       18.     Third, the Amended DS and Amended Plan are contradictory on how they intend

to treat Class Four Claims. In the Amended DS, the Debtor provides that Class Four Claims will

be paid as follows: “Upon entry of a final order confirming the Plan, after payment of allowed

administrative claims, the remaining contribution by the Debtor’s shareholders, shall be distributed

pro rata to the holders of Class Three and Class Four claims.” On the contrary, in the Amended

Plan, the Debtor provides that upon confirmation of the Amended Plan, “the Debtor shall pay all

allowed, timely filed unsecured claims in full, without interest.” Thus, according to the Amended

Plan, the Debtor intends to pay Class Four Claims in full, without interest, upon confirmation of

the Amended Plan, but in the Amended DS, the Debtor provides that Class Four Claims will be

pro rata from the $25,000 contribution made by the Debtor’s members, after the administrative

claims. These provisions do not make an adequate disclosure regarding the funds potentially

available to the unsecured creditors. As set forth above, the Debtor is highly unlikely to have any

remaining funds available from the $25,000 new value contribution by the Debtor’s shareholders,

after payment of administrative claims, to pay toward the unsecured claims in Class Four. The

Debtor should disclose this in the Amended DS, particularly when the Debtor has made it clear

that it believes no funds would be available to unsecureds in its Chapter 7 liquidation analysis.

       iii.    The Disclosure Statement fails to detail what happens in the event that the Property
               is not sold or refinanced

       19.     The Amended DS and Amended Plan fail to adequately describe what happens in

the event the Debtor fails to sell the Property. The only reference to such a situation is in Claim

One which provides that IOFUS can exercise its rights of foreclosure if its claim is not paid by



                                                 7
 Case 19-30500       Doc 127      Filed 12/16/20 Entered 12/16/20 16:11:05           Desc Main
                                   Document     Page 8 of 9



August 31, 2021. This is not a plan to repay the secured claims, but instead an extension of the

maturity date without providing the terms of same. Due to the entirely speculative nature of a plan

based on the sale of the Property, the Amended DS must provide adequate information about what

happens in the event the Property is not sold. The Debtor’s failure to include such information

warrants denial of approval of the Amended DS.

        iv.    General Objections to the Disclosure Statement

        20.    The Amended DS should state that IOFUS intends to vote to reject the Amended

Plan.

        21.    In order to avoid confusion as to IOFUS’ and the Debtor’s rights, the Amended DS

and Amended Plan should provide that “except as expressly modified by the Plan, all of the pre-

petition term notes, mortgages, loan agreements and other instruments and agreements between

the Debtors and IOFUS and all of the terms, conditions, rights and remedies therein shall remain

in full force and effect post-confirmation.”

        WHEREFORE, IOFUS respectfully requests that this Court enter an Order denying

approval of the Amended DS.

                                               Respectfully submitted,
                                               IOFUS-FCC Holdings I, LLC,
                                               By its attorneys,

                                               /s/ Jonathan M. Hixon
                                               Jonathan M. Hixon, BBO # 692420
                                               jmh@bostonbusinesslaw.com
                                               Hackett Feinberg P.C.
                                               155 Federal Street, 9th Floor
                                               Boston, MA 02110
                                               Tel. (617) 422-0200
                                               Fax. (617) 422-0383




                                                 8
 Case 19-30500       Doc 127     Filed 12/16/20 Entered 12/16/20 16:11:05           Desc Main
                                  Document     Page 9 of 9



                                      CERTIFICATION

        I, Jonathan M, Hixon, hereby certify, under the pains and penalties of perjury, that I
complied with Local Bankruptcy Rule 3017-1(b) by conferring with counsel for the Debtor on
December 4, 2020, but was unable to resolve the issues set forth in the motion or eliminate any
areas of dispute.

                                            /s/ Jonathan M. Hixon
                                            Jonathan M. Hixon



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I served a true and correct copy of the
foregoing document on the following individuals below via the following manner:

ECF filing system:
Jonathan Hixon on behalf of Creditor IOFUS-FCC Holdings I, LLC
JMH@bostonbusinesslaw.com

Richard King
USTPRegion01.WO.ECF@USDOJ.GOV

Lisa D. Tingue on behalf of Assistant U.S. Trustee Richard King
lisa.d.tingue@usdoj.gov

Steven Weiss on behalf of Debtor Hankey O'Rourke Enterprises, LLC
sweiss@ssfpc.com, astephan@ssfpc.com

                                             /s/ Jonathan M. Hixon
                                            Jonathan M. Hixon, BBO # 692420




                                                9
